Citation Nr: 1017822	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-26 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Florida Hospital Emergency Department on October 29, 2006.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from November 1969 to May 
1970, and from May 1971 to June 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a letter decision issued in February 2008 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC), 
located at Bay Pine, Florida.  


FINDINGS OF FACT

On April 23, 2010, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that she was withdrawing her appeal on the issue of 
entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Florida Hospital Emergency Department on October 29, 2006.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to 
reimbursement or payment for the cost of private medical 
services provided to the appellant at the Florida Hospital 
Emergency Department on October 29, 2006, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2009).

In April 2010, the appellant's accredited representative 
submitted a letter stating that the appellant was withdrawing 
her appeal in its entirety and the claims file be returned to 
the regional office.

It is apparent to the Board that the appellant has withdrawn 
her appeal prior to the Board issuing a decision on the 
merits of her claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issue and it is 
dismissed.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Florida Hospital Emergency Department on October 29, 2006, is 
dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


